     Case 1:21-cr-00002-SPW-TJC Document 28 Filed 09/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 CR 21-02-BLG-SPW

                          Plaintiff,

              vs.
                                           ORDER
 ERIC KENDRICK BUCHANAN,

                          Defendant.



      Upon the United States’ Unopposed Motion to Seal Plea Agreement (Doc.

27), and for good cause shown,

      IT IS HEREBY ORDERED that the United States’ Motion (Doc. 27) is

GRANTED. The Clerk of Court is directed to file the Plea Agreement (Doc. 26)

under seal.

      DATED this 10th day of September, 2021.



                                           SUSAN P. WATTERS
                                           United States District Judge


                                       1
